Title: To Thomas Jefferson from Reuben G. Beasley, 25 July 1824
From: Beasley, Reuben G.
To: Jefferson, Thomas


Sir7
Havre
July 25. 1824
I have the honor to enclose Bill of Lading for a Bale, and a small parcel, containing Books, received from Mess: DeBure Frères, which I have shipped on board the Moutain, Capt Smith bound to New York, to the care of the Collector there—Mess: DeBure’s inform me that they had received the charges on these Books from the prospector of the Waggon, who included them in his account of Carriage.  The whole expenses, amounting  to ƒ32, Capt Smith has paid me, which I have included in the Bill of Lading, to be repaid to him with the —I remain very respectfully Sir, Your most obed Serv—for R. G. BeasleyThos Taylor